     Case 1:19-cv-01591-NONE-EPG Document 63 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                  No. 1:19-cv-01591-NONE-EPG-(PC)
12                       Plaintiff,
                                                       ORDER PERMITTING PLAINTIFF TO FILE
13           v.                                        ADDITIONAL BRIEFING
14    JASON QUICK, et al.,
15                       Defendants.
16

17          Plaintiff Cornel Jackson (“Plaintiff”), a pretrial detainee proceeding pro se and in forma

18   pauperis, filed a motion for a preliminary injunction and temporary restraining order on

19   November 2, 2020, seeking an order to require Defendants to provide him with free copying and

20   other legal services for his pending cases. (ECF No. 33). On February 22, 2021, the Court entered

21   findings and recommendations, recommending Plaintiff’s motion be denied as moot, after

22   Defendants provided information showing that Plaintiff had received sufficient funds in his

23   inmate trust account to pay for copying and other legal services. (ECF No. 53).

24          On March 4, 2021, Plaintiff filed objections to the findings and recommendations, stating

25   that he was again indigent. (ECF No. 54). In light of those objections, the Court ordered

26   Defendants to file additional information concerning the balance of Plaintiff’s inmate trust

27   account. (ECF No. 55). Defendants filed such information on March 22, 2021. (ECF Nos. 59-61).

28   Defendants filed a declaration of a staff member at Plaintiff’s institution of confinement, which
                                                       1
     Case 1:19-cv-01591-NONE-EPG Document 63 Filed 03/23/21 Page 2 of 2


 1   argues that Plaintiff intentionally emptied his account soon after they filed their opposition to

 2   Plaintiff’s motion. (ECF No. 60 at 2) ( “As set forth below, my investigation has led me to the

 3   conclusion that the reason that funds do not currently exist in Plaintiff’s inmate account is that he

 4   intentionally had funds removed for the purposes of this litigation.”). Defendants also argue that

 5   Plaintiff has not sought copies since February 2, 2021. (ECF No. 60 at 2). The Court will give

 6   Plaintiff an opportunity to respond to Defendants’ declaration and arguments.

 7          Accordingly, IT IS HEREBY ORDERED that within 21 days of the date of service of this

 8   order, Plaintiff may file additional arguments or information in response to Defendants’ March

 9   22, 2021 filings.

10
     IT IS SO ORDERED.
11

12      Dated:     March 22, 2021                               /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
